Citation Nr: 0629559	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
resulting in extraction of all teeth from periodontal disease 
(claimed as due to medication taken for treatment of service-
connected multiple sclerosis).

2.  Entitlement to an increased rating for lumbosacral strain 
with a history of trauma to the coccyx, currently evaluated 
as 10-percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to October 1992.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board remanded this case to the RO in August 2004 for 
further development and consideration.


FINDINGS OF FACT

1.  Current VA regulations expressly prohibit granting 
service connection, with the intent of receiving 
compensation, for periodontal disease or replaceable missing 
teeth.

2.  The veteran's service-connected lumbar spine disability 
causes pain and slight limitation of motion, but no muscle 
spasm or neurological impairment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
dental disorder manifested by extraction of all teeth due to 
periodontal disease (claimed as due to medication for 
service-connected multiple sclerosis) lacks legal merit.  38 
C.F.R. § 3.381(a) (2005); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

2.  The schedular criteria are not met for a disability 
rating higher than 10 percent for lumbosacral strain with a 
history of trauma to the coccyx.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5235-5243 (effective from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
In this particular case at hand, the veteran was provided 
notice of the VCAA in April 2002 (concerning her service 
connection claim) and in November 2002 (concerning her 
increased rating claim).  The RO sent both letters prior to 
the initial adjudication of her claims in the April 2003 
rating decision at issue.  Additional, more recent, notices 
were provided in August 2003 and September 2004.  



The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both her private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the September 2004 letter 
stated:  "[i]f you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate her claims for service connection and for a 
higher (i.e., increased) disability rating for an already 
service-connected disability, but she was not provided notice 
of the type of evidence necessary to establish a disability 
rating (for the service connection claim) and an effective 
date (for either claim).  Despite the inadequate notice 
provided her on these elements, this was nonprejudicial.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's service connection and increased rating 
claims, any question about the appropriate disability rating 
and effective date to be assigned is rendered moot.  This is 
especially true for her dental claim because the Board is 
actually denying this claim as a matter of law, so in truth 
the VCAA does not even apply.  See, e.g., Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Smith (Claudus) v. Gober, 
14 Vet. App. 227 (2000).

In any event, all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes the veteran's service medical 
records (SMRs), VA and private treatment records, and reports 
of VA examinations.  She has not indicated she has any 
further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  In July 2006, the representative indicated no 
additional argument would be submitted.  Therefore, all 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).

Entitlement to service connection for a dental disorder 
resulting in extraction of all teeth from periodontal disease 
(claimed as due to medication taken for treatment of service-
connected multiple sclerosis (MS))

The veteran is requesting service connection for her dental 
disorder with the intent of receiving compensation for it.  
She contends that she had all of her teeth extracted as a 
result of the side effects of the medication (steroids) taken 
for treatment of her service-connected multiple sclerosis.  

In an October 2002 statement, Dr. H.M., a VA staff 
prosthodontist, confirmed the veteran had all her teeth 
extracted several years prior to her first visit with him.  
He noted that she had mentioned to him that a prior dentist 
had told her that the steroids she took for her multiple 
sclerosis had caused her to develop periodontal disease and 
ultimately caused her to lose all of her teeth.  Dr. M. 
agreed that systemic steroids in high doses can have an 
effect on periodontal health, but he could not comment 
further on the veteran's case, per se, as the treatment 
and extractions in question had occurred prior to even her 
initial visit with him.  He invited her to provide any and 
all documentation concerning her earlier treatment, which, in 
turn, might allow him to provide additional comment.

The Board need not obtain any additional, supplemental, 
opinion from this dentist because - even assuming everything 
the veteran is alleging is indeed true - her dental claim 
still must be denied as a matter of express VA regulation.  
She has failed to state a claim upon which relief may be 
granted, regardless of the circumstances surrounding her 
prior treatment.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Service connection is generally permissible for disability 
that is proximately due to or the result of a service-
connected condition - including when there has been chronic 
aggravation of the disability in question by a service-
connected condition.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  But there is an 
exception to this general rule, for certain dental 
disabilities in particular.  According to the applicable 
statute and regulation, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2005).  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a) (2005).

To warrant compensation (as opposed to mere eligibility for 
treatment), a dental or oral condition must meet any of the 
requirements set forth in 38 C.F.R. § 4.150, DCs 9900 through 
9916 (2005).  These ratings apply only to bone loss through 
trauma or disease, such as osteomyelitis.



Here, the veteran does not claim, nor does the evidence 
otherwise suggest, that she sustained dental trauma or 
disease in service.  Even assuming teeth were extracted in 
service (which, again, is not alleged), this still is not 
tantamount to dental trauma of the type contemplated by VA 
regulation.  See VAOGCPREC 5-97 (Feb. 25, 1997).  
Unfortunately, it is inconsequential whether the dental 
condition at issue began as a result of the medication 
(steroids) taken for treatment of the service-connected 
multiple sclerosis because, even in this situation, the law 
is quite clear in stating that any resulting periodontal 
disease or replaceable missing teeth does not provide a legal 
basis of entitlement to VA disability compensation.

In summary, as a matter of law, there is no basis to grant 
service connection for any dental disorder for VA 
compensation purposes.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board points out in closing, however, that the 
medical evidence shows the veteran is already receiving 
dental treatment (as opposed to compensation) at a local VA 
medical center.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  So 
to the extent she is entitled to benefits, this is already 
being provided.

Entitlement to an increased rating for a lumbosacral strain 
with a history of trauma to the coccyx, currently evaluated 
as 10-percent disabling.

Pertinent laws and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2005).  All reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003 (Nov. 19, 2003).  But the revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000 (April 10, 2000).

Both the former and present regulations have been addressed 
by the RO.  The RO provided the veteran with the new 
regulatory criteria in the January 2004 and November 2005 
Supplemental Statements of the Case (SSOCs).  Thus, there is 
no prejudice to her in the Board also considering her claim 
under both the former and revised standards.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

(i) The former schedular criteria

Under former DC 5292, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).  

Under DC 5293, a 10 percent evaluation is assigned for mild 
intervertebral disc syndrome (IVDS).  A 20 percent evaluation 
is assigned for moderate IVDS with recurring attacks.  A 40 
percent evaluation is assigned for severe IVDS with recurring 
attacks with intermittent relief, and a 60 percent evaluation 
is assigned for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(prior to September 23, 2002).

Under DC 5293, effective September 23, 2002 to September 25, 
2003, IVDS (preoperatively or postoperatively) is to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (from September 23, 
2002 to September 25, 2003).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Chronic orthopedic 
and neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.

These rating criteria were essentially unchanged, although 
renumbered, when the new rating formula for evaluating 
disabilities of the spine became effective as of September 
26, 2003.  The criteria effective as of that date will be set 
forth below.

Under former DC 5295, for lumbosacral strain, a 10 percent 
evaluation requires a lumbosacral strain with characteristic 
pain on motion; a 20 percent evaluation requires a 
lumbosacral strain accompanied by muscle spasm on extreme 
forward bending, with unilateral loss of lateral spine motion 
in a standing position; and a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

(ii) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  



A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  


The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, DCs 5235-5243 (effective September 26, 
2003).

The current schedule for alternatively evaluating IVDS 
provides the following:

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Formula for Rating IVDS Based on Incapacitating Episodes

Incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months 
warrant a 10 percent evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.

Note (1):  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.



Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

See 38 C.F.R. § 4.71a, DC 5243 (effective September 26, 
2003).

Rating Musculoskeletal Disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59.

Factual background

In a July 1994 rating decision, the RO granted service 
connection for lumbosacral strain and history of trauma to 
the coccyx and osteophyte at T-11 and assigned an initial 
noncompensable (i.e., 0 percent) rating.  In March 2000, the 
disability rating was increased to 20 percent.  

The veteran filed an increased rating claim in November 2002.  

On VA examination in February 2003, there was no tenderness 
to palpation of the lumbar spine, and of the coccyx.  There 
were no muscle spasms.  There was full range of motion of the 
lumbar spine, with forward flexion to 90 degrees, 
backward extension to 30 degrees, lateral flexion to 35 
degrees bilaterally, and rotation to 35 degrees bilaterally.  
The veteran reported that her lumbar spine was stiff but not 
painful on range of motion.  X-ray of the lumbar spine was 
negative.  The diagnosis was chronic lumbosacral strain.  

In an April 2003 rating action, the RO reduced to 10 percent 
the rating for the lumbosacral strain with a history of 
trauma to the coccyx and osteophyte at T-11, thus eliminating 
for rating purposes disability of the thoracic spine from 
that disorder (although the combined rating of the 
disabilities of those spinal segments was 20 percent, the 
same as the evaluation when the single rating encompassed 
both spinal segments).  

The veteran more recently underwent a VA neurological 
examination in April 2005, as directed in the Board's August 
2004 remand.  When seen for the evaluation, she denied 
experiencing any lower back pain or radiation of pain down 
her legs.  Physical examination of her spine disclosed no 
palpable tenderness, muscle spasm, guarding, deformity, or 
observed scoliosis, lordosis or kyphosis.  Range of motion of 
the lumbar spine was forward flexion to 90 degrees, extension 
to 25 degrees, lateral flexion to 25 degrees bilaterally, and 
rotation to 25 degrees bilaterally.  There was no muscle 
spasm.  All range of motion was with some pain, but this was 
not exacerbated by the motion and it was not excruciating.  
She did complain of excess fatigue with overexertion, but the 
examiner noted this was a subjective symptom that could not 
be expressed in objective terms of increase of loss of 
motion.  There was no radiation of the pain.  There was no 
motor or sensory loss.  Ankle jerks were present.  Deep 
tendon reflexes were all normal, equal and reactive.  Gait 
and heel and toe walking were normal.  X-ray of the lumbar 
spine was normal.  The examiner stated there was no sciatic 
neuropathy.  

On VA orthopedic examination in August 2005, the veteran 
complained of pain in all of her spine, including down to her 
lower back.  She said the pain's intensity was about 6 out of 
10.  She had not had any incapacitating episodes from her 
back pain, however.  She said her lower back pain radiated 
into both legs, but she denied experiencing numbness or 
tingling in her legs.  Physical examination of her 
lumbar spine disclosed no fixed or postural deformity.  There 
was no ankylosis or paralumbar spasm.  She was tender from 
the lower thoracic down to the lower lumbar area, however, 
the tenderness did not result in an abnormal gait or 
spinal contour.  There was no appreciable loss of vertebral 
body height on gross examination.  Straight leg raising was 
negative bilaterally.  Deep tendon reflexes were normal at 
2+.  Motor function was normal.  Range of motion was forward 
flexion to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees in each direction and rotation to 30 
degrees in each direction.  On repetitive motion of the spine 
there was no significant change in range of motion, although 
complaints of fatigue and pain with fatigue were more 
prominent.  There was no incoordination or severe weakness.  
X-ray of the lumbar spine was normal.  The diagnosis was 
chronic lumbosacral strain with minimal limitation of range 
of motion secondary to fatigue.  

Analysis

The veteran currently has a 10-percent rating for her low 
back disability under DCs 5295-5292.  She believes her 
condition is more severe and, therefore, entitled to a higher 
rating.

Schedular rating

(i) The former schedular criteria

When considering the disability under the criteria for 
limitation of motion, the Board notes that the February 2003 
VA examination showed the veteran had full range of motion 
with no pain or spasm on movement, while the most recent 
VA examinations in April 2005 and August 2005 showed that 
flexion was normal (to 90 degrees) and that, at worst, 
extension was to 25 degrees (normal 30 degrees).  Lateral 
bending was to 25 degrees (normal to 30 degrees), and 
rotation was to 25 degrees (normal to 30 degrees).  See 38 
C.F.R. § 4.71a, Plate V (2005).  The results of these 
examinations, considered in the aggregate, indicate the 
veteran has only slight limitation of motion in the lumbar 
segment of her spine.  Her forward flexion is completely 
normal, and she has more than 80 percent of normal range of 
motion in the other directions (backward extension, right and 
left later flexion, and right and left lateral rotation).  
Under the former DC 5292, slight limitation of motion 
warrants a 10 percent rating, which is the evaluation 
she presently has.

The words "slight", "moderate" and "severe" are not defined 
in VA's Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2005).  In general, "slight" is defined as "small in 
amount or extent; not great or intense".  Webster's New World 
Dictionary, Third College Edition (1988), 1262.  "Moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc."  Id., 871.  Here, given the 
objective findings of normal range of motion in forward 
flexion and somewhat limited motion (but still more than 80 
percent of normal) in backward extension, lateral flexion, 
and rotation, the Board concludes the limitation of motion is 
most aptly described as only slight.  Hence, the veteran is 
not entitled to a rating higher than 10 percent under DC 
5292.

In evaluating the low back disability under DC 5295, the 
medical evidence reveals the veteran does not meet any of the 
requirements for the next higher rating of 20 percent under 
this code (specifically, muscle spasm on extreme forward 
bending with unilateral loss of lateral spine motion in a 
standing position).  The February 2003, April 2005 and August 
2005 VA examinations were all unremarkable for indications of 
spasm in the paralumbar muscles.  There also was no loss of 
lateral spine motion, unilateral, in a standing position.  
Consequently, a higher (20 percent) rating is not warranted 
under the former DC 5295.

With respect to the former DC 5293, intervertebral disc 
disease has not been diagnosed; the veteran has no 
neurological impairment.  The VA examiner in April 2005 found 
no neurological deficits relative to the lumbar spine 
disability.  That examination was ordered by the Board 
specifically to answer unresolved questions concerning the 
nature and extent of the veteran's symptomatology.  
The examiner did not find any objective clinical indications 
of radiating pain into the lower extremities, nor did the 
veteran complain of any.  There was no motor or sensory loss 
in the lower extremities, and ankle jerks and deep tendon 
reflexes were present and normal.  The examiner concluded 
there was no sciatic neuropathy.  Therefore, the Board finds 
that a rating under former DC 5293, which requires evidence 
of primarily neurological symptoms, is not warranted.  

(ii) The current schedular criteria

As for the possibility of a higher rating under the new 
rating criteria for the spine, which became effective on 
September 26, 2003, forward flexion of the thoracolumbar 
spine is not shown to be between 30 and 60 degrees.  Indeed 
to the contrary, the February 2003, April 2005 and August 
2005 VA examination reports all indicated the veteran had 
full range of forward flexion, to 90 degrees.  This is well 
beyond the 60-degrees limit required for a higher rating.  
Aside from this, all three examinations indicated the 
combined range of motion of the thoracolumbar spine quite 
clearly exceeded 120 degrees (February 2003:  90 degrees 
flexion + 30 degrees extension + 35 degrees left lateral 
flexion + 35 degrees right lateral flexion + 35 degrees left 
rotation + 35 degrees right rotation = 260 degrees; 
April 2005:  90 degrees flexion + 25 degrees extension + 25 
degrees left lateral flexion + 25 degrees right lateral 
flexion + 25 degrees left rotation + 25 degrees right 
rotation = 215 degrees; August 2005:  90 degrees flexion + 30 
degrees extension + 30 degrees left lateral flexion + 30 
degrees right lateral flexion + 30 degrees left rotation + 30 
degrees right rotation = 240 degrees).

The objective clinical findings also do not reveal muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  And as also mentioned, none 
of the VA examinations revealed any signs of back spasms.  
The April 2005 examination reported there was no guarding, 
scoliosis, lordosis or kyphosis.  Both of the 2005 
examinations revealed that tenderness in the lower back did 
not affect the veteran's gait.  In addition, the August 2005 
examination indicated there was no appreciable loss of 
vertebral body height.  

Under these circumstances, there simply is no basis under the 
new standards for assigning a rating higher than 10 percent 
for degenerative changes in the thoracolumbar spine under 38 
C.F.R. § 4.71a, DCs 5235-5243 (from September 26, 3003).



In short, the disability picture portrayed by the evidence in 
this case is characterized primarily by complaints of pain in 
the low back resulting in slight limitation of motion.  X-
rays of the lumbar spine have been normal.  And there is no 
evidence of neurological involvement of any sort.  
Consequently, the Board concludes the veteran's low back 
disability is appropriately rated as 10-percent disabling.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment warranting a higher rating.  The 
February 2003 VA examination revealed full range of motion of 
the lumbar spine - albeit with stiffness in the low back, 
but just the same with no pain on motion.  The April 2005 VA 
examiner indicated that, while the veteran complained of 
excess fatigue with overexertion, this was a subjective 
complaint that could not be expressed (i.e., quantified) in 
objective terms of increase of loss of motion.  Her 
subjective complaints were also not borne out at the August 
2005 VA examination.  On the contrary, the August 2005 VA 
examiner reported that repetitive motion of the spine 
resulted in no significant change in range of motion, despite 
the veteran's increased complaints of fatigue and pain 
with fatigue.  The examiner further indicated there was no 
incoordination or severe weakness.  Therefore, the Board is 
unable to identify any clinical findings which would warrant 
an increased evaluation under 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The current 10 percent rating adequately compensates 
the veteran for any additional functional impairment 
attributable to her lumbar spine disability.

For these reasons and bases, the Board concludes that the 
preponderance of the evidence is against the claim, so there 
is no reasonable doubt to resolve in the veteran's favor, and 
her claim must be denied.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

The claim for service connection for a dental disorder 
resulting in extraction of all teeth from periodontal disease 
(claimed as due to medication taken for treatment of service-
connected multiple sclerosis) is denied.

The claim for a rating higher than 10 percent for lumbosacral 
strain with a history of trauma to the coccyx also is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


